Citation Nr: 1043065	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  10-03 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  


FINDINGS OF FACT

1.  The combined rating for the Veteran's service-connected 
disabilities is 80 percent and the rating for his bilateral 
hearing loss disability is 60 percent. 

2.  The Veteran is unable to maintain any form of substantially 
gainful employment as a result of his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R.          §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the effective-date element of his claim.  In addition, the 
Board has determined that the evidence currently of record is 
sufficient to substantiate the Veteran's claim.  Therefore, no 
further development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled.  38 C.F.R. § 4.16.

"Substantially gainful employment" is that employment that "is 
ordinarily followed by the nondisabled to earn their livelihoods 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will 
not be considered substantially gainful employment."  38 C.F.R. § 
4.16(a).

A TDIU may be assigned, if the schedular rating is less than 
total, when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability it is ratable 
at 60 percent or more, and that if there are two or more such 
disabilities at least one is ratable at 40 percent or more and 
the combined rating is 70 percent or more.  Disabilities of 
common etiology will be considered one disability for the purpose 
of determining whether the Veteran has a single disability 
ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  
	
The central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for a TDIU presupposes that the rating for the service-
connected disabilities is less than 100 percent, and only asks 
for a TDIU because of "subjective" factors that the "objective" 
rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-
35 (1994).

Analysis

In his claim for a TDIU, the Veteran reported that he had a high 
school education and work experience as a manager, and that he 
last worked in 1991.

Service connection is in effect for the following disabilities: 
bilateral sensorineural hearing loss, rated as 60 percent 
disabling; ulcerative colitis, rated as 30 percent disabling; and 
tinnitus, rated as 10 percent disabling.  The combined rating for 
the service-connected disabilities is 80 percent.  The Veteran 
has met the minimum schedular criteria for the assignment of a 
TDIU throughout the period of this claim.

The Veteran asserts that he last worked as a manager in 1991 when 
an inability to hear remarks during meetings caused dizzy spells.

The Board has considered all of the evidence pertaining to the 
severity of the service-connected disabilities.  The medical 
evidence specifically addressing the question before the Board 
includes reports of VA compensation and pension examinations in 
October 2000 and July 2008.  

In October 2000 VA examination reports, the Veteran was noted as 
having continuous bouts of bloody bowel movements about three to 
four times a day with associated cramping pain after each bowl 
movement lasting for about five minutes, as associated with his 
service-connected ulcerative colitis.  In addition, the Veteran 
complained of past episodes of periodic dizziness that he 
attributed to his medical conditions.

In the July 2008 examination report, the VA examiner opined that 
"any one disability, such as hearing loss or tinnitus, should 
not render an individual unemployable.  Gainful employment may be 
possible with state of the art amplification, assistive 
technology, vocational rehabilitation, or medical intervention.  
The Veteran is currently fit with a digital power (behind-the-
ear) BTE hearing aid in the left ear and has not reported any 
interruption in his activities of daily living due to his hearing 
loss and/or tinnitus." 

The Board notes that while the findings of a physician are 
medical conclusions that the Board cannot ignore or disregard, 
Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to 
assess medical evidence and is not obligated to accept a 
physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).

The Board finds that the opinion provided by the July 2008 VA 
examiner is not persuasive.  In this regard, the Board notes that 
the VA examiner appeared to disregard the fact that the Veteran 
has more than one service-connected disability in stating that 
"any one disability, such as hearing loss or tinnitus, should 
not render an individual unemployable."  As discussed above, the 
Veteran is service-connected for ulcerative colitis; hearing 
loss; and tinnitus.  Moreover, the Board has found the Veteran's 
statements that he is unable to work due to his service-connected 
disabilities to be credible.  Therefore, the rationale for the VA 
examiner's medical opinion in July 2008 is not sound.  

In light of the medical evidence documenting the severity of his 
service-connected disabilities, and the Veteran's limited 
education and occupational background, the Board finds that the 
Veteran's service-connected disabilities alone are enough to 
render him unable to obtain and maintain any form of 
substantially gainful employment.  Thus, entitlement to a TDIU is 
warranted.


ORDER

Entitlement to a TDIU is granted, subject to the criteria 
governing the award of monetary benefits.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


